Exhibit 2.2




FIRST AMENDMENT

TO

CONTRACT FOR PURCHASE







THIS FIRST AMENDMENT TO CONTRACT FOR PURCHASE (this “Amendment”) is entered into
as of the 31st day of October, 2006 by and between Kennedy Homes Limited
Partnership, a Florida limited partnership, whose mailing address is  c/o
Apartment Investment and Management Company, Stanford Place 3, 4582 South Ulster
Street Parkway, Suite 1100, Denver, Colorado  80237("Seller"), and the City of
Gainesville, Florida, a municipal corporation, whose mailing address is Post
Office Box 490, Station 06, Gainesville, Florida 32602 ("Buyer").




RECITALS




A.

Pursuant to that certain Contract for Purchase (the “Contract”) between
Purchaser and Seller dated as of April 17, 2006, Seller has agreed to sell to
Purchaser certain property (the “Property”) located in Alachua County, Florida,
being more particularly described in the Contract, including without limitation
the Real Property described on Exhibit A attached to the Contract.




B.

Purchaser and Seller desire to amend and modify the Contract as described
herein.




NOW, THEREFORE, for and in consideration of the sum of Ten Dollars ($10.00) and
other good and valuable consideration in hand paid by Purchaser to Seller and by
Seller to Purchaser upon the execution of this Amendment, the receipt and
sufficiency of which are hereby acknowledged, Purchaser and Seller hereby agree
as follows:




1.

Definitions.  Any capitalized terms not otherwise defined herein shall have the
meaning ascribed to such term as set forth in the Contract.




2.

Amendments.  The Contract is hereby amended as follows:




2.1

The deadline for the date of Closing under the Contract is amended to be January
31, 2007.




2.2

The following is added to the end of Section 10.A. of the Contract:




“Buyer acknowledges that Seller gave Buyer prompt notice of the foreclosure
action filed by AIMCO Properties, L.P. and styled AIMCO Properties, L.P. v.
Kennedy Homes Limited Partnership, 8th Judicial Circuit, Alachua County,
Florida, Case No. 01-06-CA 3675 (the “Foreclosure Action”).  Seller acknowledges
and agrees that it shall cause the Foreclosure Action to be dismissed at or
prior to Closing.”














3.

Confirmation.  Except as specifically set forth herein, all other terms and
conditions of the Contract shall remain unmodified and in full force and effect,
the same being confirmed and republished hereby.  In the event of any conflict
between the terms of the Contract and the terms of this Amendment, the terms of
this Amendment shall control.




4.

Counterparts.  This Amendment may be executed in any number of counterparts all
of which taken together shall constitute one and the same instrument and any of
the parties or signatories hereto may execute this Amendment by signing any such
counterpart.




5.

Transmission.  This Amendment may be transmitted between the parties by
facsimile or by electronic mail.  The parties intend that faxed or emailed
signatures constitute original signatures and that a facsimile-transmitted or
email-transmitted Amendment containing signatures of all of the parties is
binding on the parties having signed such facsimile-transmitted or
email-transmitted Amendment.




6.

Successors and Assigns.  This Amendment shall inure to the benefit and be
binding upon the parties hereto and their respective heirs, legal
representatives, successors and permitted assigns.




 [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]








- 2 -







IN WITNESS WHEREOF, Purchaser and Seller have caused this Amendment to be
executed by persons duly authorized thereunto as of the day and year first above
written.










WITNESSES:




/s/Amevi Akoussan

Print Name: Amevi Akoussan




/s/Renata L. Cennamo

Print Name: Renata L. Cennamo

SELLER:




KENNEDY HOMES LIMITED PARTNERSHIP, a Florida limited partnership




By:

The National Housing Partnership, a District of Columbia limited partnership,
its general partner




By:

National Corporation for Housing Partnerships, a District of Columbia
corporation, its general partner







By:  /s/Lance J. Graber    

        Lance J. Graber,

        Executive Vice President




STATE OF Connecticut

COUNTY OF Fairfield




The foregoing instrument was acknowledged before me this 27th day of October,
2006, by Lance J. Graber. the Executive Vice President of National Corporation
for Housing Partnerships, a District of Columbia corporation, which is the
general partner of The National Housing Partnership, a District of Columbia
limited partnership, which is the general partner of Kennedy Homes Limited
Partnership, a Florida limited partnership, on behalf of said corporation, who
is personally known to me or who has produced ________CTDL______________________
as identification and whom did not take an oath.




 




/s/Danny Ruiz

NOTARY PUBLIC




Print name: Danny Ruiz




My Commission expires on: July 31, 2009







[SIGNATURES CONTINUED ON NEXT PAGE]





- 3 -







[SIGNATURES CONTINUED FROM PRECEDING PAGE]













WITNESSES:




/s/Rosemary Shell

Print Name: Rosemary Shell




 

BUYER:




CITY OF GAINESVILLE, FLORIDA, a municipal corporation,







By: /s/Russ Blackburn

       Russ Blackburn, City Manager







STATE OF FLORIDA

COUNTY OF ALACHUA




The foregoing instrument was acknowledged before me this 30th  day of October,
2006, by Russ Blackburn, City Manager who is personally known to me or who has
produced ________________________ as identification and whom did not take an
oath.







 




/s/Constance N. Williams

NOTARY PUBLIC




Print name: Constance N. Williams




My Commission expires on: April 26, 2010







Buyer’s address for purposes of notice:  Post Office Box 490, Mail Station 6,
Gainesville, Florida 32602-0490.  Phone:  352-334-5010.

APPROVED AS TO FORM AND LEGALITY




_______________________10/31/2006          

   

City Attorney

City of Gainesville








- 4 -





